A humband or rife, rho 1m 8 member of thin Syiata,
        UJ appoint in writing an indiridnal      other than
        a spouw to moein,     at tha dbsth of ths mOabOr,
        the rwldw    or hia or her bernfit4 in the Syatw,
        rhothor the aam be oalled *ilatum Oontrlbutfoaan,
        ~R~tirwont   Bonefltam or wmnuit~R.      Suoh a:point-
        wnt   ray be rerolwd, but unl.~    rwokad,    th. Trw-
        tow   of the System are ruthorisod to pa]r ruoh
        banofstm to,tho nawd appolntw.
        A husband or wire who ham ooased to bm a merbar
        ma, rltbdraw iroa, the Sratea #uoh an amount am
        ha8 bran oreditad to the aooouat of the ratlnd
        umber.      The amOunt ao withdrawn balon(la to hl#
        or her separate eatate a# the ease ma, be, and
        $   ;tz      E+OUW haa BO %BtOFeSt iB Or Old. t0
                  .
        A diroroe   would not alter   the situation.




                                                       Juno 1, 1939


Hoaorablm 9. Y. Brown
lbaoutin   sodrotary
Toaokr RetIramrrt System of Towa
Au&in,   Towa
Dear Nr. Brown8
                        cpinion NO. o-129
                        R.; Tit10 to oontributlozu to
                              Teaoh*r Ratirmnt  Spta
          Ye aoknowledm rmoofpt of yoti reqwrt ia behalf
0r tha Troh*r Ftotlrwbnt Syotu of Toxaa ior an ojiln~an
upon tha quwtlozu   oontained in pur latter, viz.:
 Non.    9.   M. Brown,   June   1, 1959, Pees 2




         -     .I* ,“pfo tha oontributlono
                              -            . .or a tir _ iB wm
         roaonor ~otmomono sJ*tu      0onolnorad M bo oom-
         munity   property if the Indlrldualis rrriod?

                8.    *If   a rlio  or hwband  apoollioa   in writing
         to tho haoher Rotinunt           Symtam thot aln or he
         wialw to have th olootiated           oontributionr   in tho
         Tooohor %tiruont          Sptom nturnod    to lamo Indlri-
         dual other than the huand or riio In was of dosth
         b0ror0 retiremoat,        lo th Teukhei Betirwnt      8yatu
         lo tIn,g  within the law ~otirmlng         tti mow, in
         lo o o r dnnow   e
                          ith tho r o q wo tt

              B. “would a husband or wlio Of a W&W,    rho
        has ooaood to ba a tmaohor end opplid  for Ohs return
        or tho aoow@oted   oontrlbu~ipno, bo entitled to any
        of tho funds-?           .9
                  Vould the sl%uatIon be altered In any a,
        ii t$‘huaband  or rife wore dlrorood but hod km
        married during p&t of tho time that the mono, was
        looumulatod?w

            In ycur latter,  you dlreot the partioular   attontlon
of this dqurtmnt      to tha prorlaiolu   of Sootlon 6, subaootloa
6, of tho Ant In quentlon, and It la apparently on laoount of
tho prorlalona of thim part oi tho AOt that rou pradioato
your roquoot for an opinion.      It roads as follow:
               *Noturn or Aopumulatod Contribution@ -
               “Shcwld a mombor 0.o.e to ti a toaohor exoopt
         by death or retIr(:mnt     under the prorlaiom     of this
        Aot, k ahall ba paid In full tha amount or tha ao-
         oumulatad oontrlbutlow      standing to the oawdit of
        hIa Individual    aooouut la the Toaoher Soiin& M.
        Should a member di* befor       mtlromont the owunt
        oi him aooumulatad contributiona      ata niiios to tho
        orodit of hi8 Individual      aeoouat shall bo paid as
        provided by the laws or doaoont and dl#tributIoon or
        Tows unloas ho haa direoted the aooount to ba paid
        otherwise.     Sovan (7) pars after luoh ooa#atloo
        of #or~loo, it no prariwm domend haa ban mods,
        any aooumulated oontrlbutiona      of a oontrlbutor    nhall
        bo returned    to him or.to hla hoirn.       U the oontri-
        butor or hir heira 'donnot then M found         hl# aoou-
        mulated oontrlbutionr     shall be forf.ltoi    to tho
        *etirewnt    Syotom and oredlted to tha Pemanont Ra-
        tlraoiont lurid.”                                      ,,’:

          There are othw related prorlslo~            In the Aot whloh
WI11 be partioularly noted hereinafter.
            Wo b&we de-d  It naoe~oary In due oonaidwation of
your  quoationo to rofar rather artenoirely to other partinent
prorlaions   or the Act.
          The purpoasa of thla law are etated in Sootion Z
0r the Mt., whloh Is as follwm~
Bon. 5. Y. Brown, Jun. 1, 1939,       Pago   3



             “A B.tirement  Syatom 1. h.reby establlahed
       and p1ao.d uador the man.Sa.nt     of tho Stats Board
       or Truoteoa a. herelnaft.r   oraatod for tho purpo..  of
       prorIdia(! retlrmmnt allaanoea     and other benefit.
       uudor th. provI.101~ ot thi. Aot ior toaohoro so
       deilned In this Aot. The S.tirwnt       SJ.tcm ao onrated
       .hall bo .otabliahad   aa oi July 1. 19SI.
             *It shall have the powr and prIri1aS.a      or
       a oorporatlon and shall b. kgwn am tho ‘T0aoh.r
       &tlr.mnt     Systa or Taxa.*. and by suoh name all
       oi Its buolrms ehall b. tranoaoted; all of It.
       fund. inr..ted    and all of its oaoh and lo o u r ltleo
       and oth.r property held.”
          It 10 provided     that th. Trust...    .h.ll   a.m.   rlth-
out oomponoatIon.
             S.otlon 8 or tho Aot. among ottir thing.,  ~mrid.8
that    tho taoteas ahall doaI~noto a mdiool board to b. ocm-
posed of throo olIgIblo phyololam rho shall pass apw ail
modloal lxulaatlona     of m,boro wh1.h may b. zmquirod under
the prorlalona of the Aot, and who .hall inroatil(ata    all
..a.ntlal    ltat.mnta  and oortlfloato. by and om behalf of
sly mombor in oonnootion with his applloatim     for dloobillt~
ntimnt.
             Th. trwteeo   or. rsqu1r.d to appolat an aotuam
who .hall be their taohnlool adrl..r with r.8 sot to th
op.ratIon or the funds oreotod uador tha paw f liono of tho
Aot. It lo provided thot ho shall prrforr .uoh otlur dutiao
as ar. nqulrod      In oonruotlon thorwith,    and that ups tho
.otablio)aunt    of the 9J.t.m.   tho aotuam   Aall rk. an ln-
r.otl#ation    of tho nortslity,    owrlo.,  lud omponostion    .x-
porionoo of tho mombore of tho S~otom awl tint        ho shall ti
rooommdatlon      to t& Board oi Truotooo with napot         to ouah
mottors, and further ho shall rooomaond for odoptlqn ouoh
tables lud rat.8 a. ar. required, and thot thonupon, tho
Board .halI adopt and oortlf~ rates and as soon a. prootl-
oabl. thmoaitor,      th. aotuarJ ahall ask. a valuation bo..d
upon .uoh tabl..     and rates of th. osoo~sunto and lIabIlItI.o
of th. fund. oreatsd by the Amt.
               Suba.otIon 1S of Sootion (I prorid..     In 8ub.ton.o
that     ln th. year 193S and at 1oa.t 0110. In la.h flr. ymr
period thoraaftor.         th. aotuary shall rake a nloturial iarea-
tlSatIon or th. mortality,          .orrioo, and ocmpwmation oxpor-
lure. or tho mabare and b.n.fI.Iari..            of tho &timmnt
S~mtom, and shall mak6’a valuation of tho lo o o toand lla-
bllltl..     0r th. fund. 0r tho snot-.        I. doing .o, h. .h.ll
toko into aooount tho result of au09 lm*.tlgatlon            and ralua-
tlon, and aold Board .hall adopt f .~+~a btlrOm@nt Syotom
ouoh mortalltJ,       ..rvIo.,   and ot&r. 2 able. as .hall bo domd
nooowa~.         Thoy .hall oortlty th. rate par .nnum whloh shall
     Bon.    9. Y. Brown. June 1, 1939. Pa&r 4



     ba allowed          in oaloulating          amounta of prior-•orrloo rooorvao
     to ba orodltod             to    the aoaount of    oaoh Mmbor artor l'Otil-N.Bt.
               The partloular and Important power* of tho Board of
     Tr wto o o   set forth in aotion 9, and mo fer aa noooooary
                    lm
     to bo hen noted, they ar.1
                 1. They hare power to Invert a+ rolnvoot the funda
     of tha 5yotm, Inoludlng all rotlmmont tunds that may b@ m-
     oolred br the Treasury or the Stata iron oontributiono  or tha
     taaoharo and mploysr8 aa provided by the Aot, and muoh funds
     may be Invested la auoh ~aourltlom and in agoordanoo with luoh
     lImItationa   aa are apeoliloally tboreln defined.
                     E. They base power to hold, puroba8~, a.11 assign,
    .tranofor       and d~laposs of any of #uoh seourltiea, aa wail aa to
      Iwaot       tho proorda            of prior     lnreotuntn        and amy otbar money
    bolon(llng          to the rsrlau8          fund8 named in the Aot.
                        S.                     allow regular interest
                               ‘Pa0 trugt*oe~ annually          ahall
    on tho        mew        amount    for ,.       preoadin#    year fn
                                                   eaoh of the funds
    with th o lxooptlon ,.o,    Expmnu ?und aa heroin prorldod, and
    the amount ‘P al&owe.$ shall ba annually oredited to suoh ro-
    speotlro fund..
              There are other powors and dutlea of the tnuteea
    whloh 82~ Important but whloh nood not be notod.
.               Seotlon 3 of the Aot relatea to the -barship        of the
    Retirmnt     System and prw~doo,     In Ufeot, that suoh umbership
    shall ba oompooed of all poroono who are toaohero on the data
    a1) of whloh the Retlnwht     System was aotabliohod    a. a oondl-
    tlon of their employment unloso within ninety daya arbor
    Septaber   1, 1937, a membor #hall tile with the Board a notloo
    of hla olootlon    “not to bo oworod    in the muborohl    of the
    SyatQ",   togothar with a duly exeouted waiver of al P proaont
    and proapeotlre beneiIt.6.    Beginning aa 0r September 1, 1938,
    and thereuftor    any teaoher teeohI@ for the fIrat tkr In Texas
    shall kooma a member of the ~atlrement Systam as a oondltlon
    of his employment.
                    Spaolflo           twda     met up In th.       AOt   arot
                    1.        The     Toaohar Saving Fund.
                    S.        The     Stuto Aooumulatlon n\nd.
                    3.        The     Annuity   R.e.rv.     Fund.
                    1.        The     Intoreat Jknd.
                    5.        The     Permanent Retirement          Yund.
                    6.        The     Nxpo~ao Yund.
                Tha first of thooo funds oonalet of rite per oent
    0r tha aweget        0r eaoh toaoher*o annual inoom., but not to
    oxooed in any ow year $lSO.OO. The looond lo derived from
    appropriation6    by the Stats, whloh, In lffaot,  shall bo In
    amounts *qua1 to the total paymenta oi all the toaohoro.
    Then  Is one other fund nhloh should be,pirtioularly     noted.
    It is tha “Permanent Retirement i+und”. as to whloh it I# pro-
Hon. 3. M. Brown, Tuna 1, 1939, Pago 5




vldsd that It #hell oonalst of maurrulsted glft#,          swar48,
iundQ, and ao..tQ aocrui~       to th. R.tlr.m.ot    Syatu   not rpa-
oIfloall7    r.qu1r.d by 0th.r fund. orsated by th. Aot. Its
purpooo ir to provide Q oatlng.nt         iwd   out of whloh Qpolal
r.qulr.Punto     of other funds may b. oororod. Th. prinolpal
of this fund IQ to b. held and d.dioatod so a pup.tu.1            ondow-
m.nt to th. Retlrsment System, and It Qhall not b. d1v.rt.d
or appropriated to any 0tb.r purpos..          All regular int.reat
0r.dIt.d   to It and excess into r o l    asr8lngo
                                             t      trsnrfwred    to it
QhaIl b. hold oQ sn lntersst      r.Q.I'v. aooouat, frcm aMoh pay-
manta 8hsll t. mad0 88 tallows:
          (a) The trust..8  shall r.o.Iv. and trsnsi.r ouoh
mount as may be required to guarantee rsgular lnt.r.Qt  on tb.
m.Qn amount. of lnvestm.ntQ or th. fund8 0r.at.d by th. Aot,
exoopt&&  the Erpenee Bund.
           (b) They Qhall tranQi.r annually from said l&meat
rooorvsa to tho iixpenos Fund ouoh an amount aa lo nqulr.d to
prorlda for the admiBIotrstion  and msIotonanoo of tb SyOtom.
           Tba Aot oontalns 8 numbor or trrns whloh sr. d.fln.d
snd are QI@Iflo.nt,    suoh I). nB.n.fIoIsry~, "&nulty:   "R*tiro-
mont Allowona*?, *DIoabilIty R#tIromo8t”, and aAotusr~al Squlv-
alent", whloh la& m.sno a benaflt oompted upon tha ba*lo of
onoh mcrtallty  tables #II ma7 ta adopted by tho trmtooo.   togo-
thor with mauler tatwest      thoraon.
            It will thus b e l..n froa ths ior.goIng   ltst.m.nto
thot tbo tit10 to th. total oontrilutiooQ     or p.Jmto     a* .nd
when mada by the umber8 to the T.aoh.r R.tirrant         S7ot.m
paoa lbaolut.ly    to that S7ot.m to by ldmI8iotuod    by tho true
two In th. Int.nQt      oi Quoh mmboro. The partioular      bonrtlto
whloh are grantad .nd prom18.d to mob umbuo ar. either pay-
abl. to them durInQ their liv..    or to their .ppolnt..s     or to
tb.Ir .otat.Q upon their roQpootlv. deatha, partloularlrmd        under
th. iollowlne   tltlee:
             1. ~Allowanoo ror S*rrIoo RotIremant~.           Thi. I. aa
allorsoo.    in the form of an annuitywhloh Qball k tha aotuo-
rlal . ulvalont of the Qumoi the t.aoh.r'Q lavix@a and th.
Stats ft.o.rv.o   duo hIm on aooount of hlQ aoooptod rab.nhip
In the 8yotu     to k oomputod upon hlQ loestad              oontrlbu-
tIoIU ond1t.d     t0 hi.  a00OWt iB the T0a.h.r        SaTin lund at
th. time oi hl. retllrunt,         togothor with ouob add Ptlonal
amount as h. m.7 b found .ntltl.d          to no.lr.    from tha 8t.t.
Asatmulation lund aa or the data of tho toaoher'a-r&l-t.
And imthor,     if the tea&or ha a valid prior-•rnioo ear-
tlrloat.,    hs shall be .ntltl.d     to an additional     annuity in.
an amp-t whioh .h.ll      be tM lotuuiol       lquIval.nt    OS an annuity
or 1s of his avors&vo prior-•.rvloo        oorpmuatlon,     muItil1.d  by
the numbor of yoaro of him %x08 *onlo* as ohowa in hIta prior-
Q.nio.    ~.oQatIon      o.rtiiloato.
           e. ~DIQablllty Rotlraunt     B.n.rIt'.    k to whloh
the no) rorlda6 that Ii a mombor hoe had SO or mom your oi
oredltab Pl lonloo.   ha may be r*tlr*d by tls Quatoo     on
sn allowano. In an amount d.temIn&      aooording to a ltst.d
oomputatlon, oondltlonad upon tbQ Y.dIoal Board firQt OOrti-
iyin@ that ho lo m.ntolly or phyaloally     Inoap6oitat.d foe
furthor poriomanoo oi hla oallln&      and that owh inoapaolty
is probably pum.wnt.      yih.nupon,  h. Qhall r*o*lv* a Sonloo
Bon. S. Y. Brown. Juno 1, lOSO, Pago 6




BatIramnt Allowsnoa,   ii ho haa attained to the aSa or 60
years, otharwlae. a DIaebllIty Ratlmamt     Allowance whloh
shall be the aotuarlsl   equlvalont oi the mm or funda da-
rlvad from muross as follower
             (a) From aoou8pIlated oontrlbutlona   by the mabar
6tandlq    to his aooouut In tha Taoohsr Saving 7und at tha
tlmo cU   hla ratlremant;   (b) an lddltIonsl    amount from tha
Stat. Aoomulatlon     Fuud aqua1 to that dorived tmm tho mombars;
and (0) if ho has a prior-sonfoe      oartliloata    ha elm11 ra-
oolra an lddltlonal    smount whloh ahall ba aquai to SW of NOh
prior-aanloe     aa provided in the Aot.
          The A06 also provldaa for a iom of bnailto    denom-
Inotad wRaturn of Aoolmalatad Oontrlbutlona~, tha provialona
as to whloh am aet out In thy ilrat port of this opinion,
and they noad not be hara rapeabed.
            yInally,   Insofar as tbo beaaflta to tha mabars
are   owounad,     thay are #Ivan the right to ohooaa aortain
optional allowanoee., whoraby any mabor ray aloot to moaI~o
his bowiito     In the form of a ratixwunt    allowanoo payable
throu&mut his llfa in lieu of a llup mri or to noal~a tho
lotuarlal   lqulvalont   at that tlu   oi bin predatorrlnod bono-
fits ln s reduood allowanoa poyablo throu&mt his IWO with
the provl#lon that8       (1) upon hla death, the roolduo of auoh
allowanoa shall be oontlnued throughout the llia of. and paid
to, auoh paraoo aa ha shall nominati by written doolguatlon
duly loknorled@d and filed with tlm tmotooo at tha tin of
his ratlraeot.       There are oortaln othar options whioh for
tha purpoaso of this opinion nood not be noted.
           Tha rora@ne. analyala of &rtsIo parts or tbia
8tstut.ahas beon mad. 001017 in OrdOr to dat.aznIna the propu
anoworo that may be given to the qwotlooo    autmlttad to this
Dsportmot,   and rer,bal aoauraoy Is not to be l8plIad.
           In oonstrulng any statute,   the first ruI0 to k
obaervsd ia that If the worda of tho eti~tuta are plain and
daflnltr,  it mumt be lntarpntad    in aooordaooa with UW maxir.
*Tba Law Ia Thus '#rlttana, rrsnlng that a lltoral    lntarprota-
tlon luUt ba given to the words of the #tstut#,    unleaa to do
so will load sway rrom tha I&ant and purposa of tho Aot as a
rh+a aad pmduoe SD absurd result.
           Of aqua1 Importsnoe is another rula whlob IO that
a ltatuta rust be Intarpreted so aa to m&a oporativa in a
praotloal way the purpose of tho kSI~latan,       aml ao.aa to
oaoura to tha olaos or olaaaee of poreon@ in whor behalf the
ltatuti was lnaotod the bonotlto    lntondad to h oonforrad.      hory
provlalon,   clause or word of tha ltotuta will ba oon#truod wltk
refuonoo   to its loading idea and pnaral purpa~a, and brou&ht
ao far as possible   IA hanony tharowlth.     Jo, it a ltstutala
aunooptlblo or any other raaaonabla intarpretat&m,       it wIll not
be oonOtrwd ao as t0 mka it inpraOtiOa1 Of lniOrOmnb.            In
all oaaeo the Courts will,   if poaslbls.   avoid a oonatruotlon
Hon. 3. Y. B-.          June 1, 1959, Pago 7




tht    rili   ndt      in   00nrii0t,      00nmi0n,           0r dmiOP in the         wora+
mt     0r th0 hw,      0~ tbt     will     -it*         oupidit        bbwwaFt;r              0
01~8     0r pra-      without th9 pro~i0ioru or tL
dll   prcuto     and enoourageliti etion.       atb 0    l'or gmeter
rm.08, it 86, ba mid that it s. not Du8ittr          x"to MY one to
iogiuk       id0   (1 mme.0 words 01 implioation0     roreien  t0 or
lari#ABt with the piein iSng~clg0 uld puzpOM Or ths AOt, ti
whioh, if .O lnoorporat0d.        wuld rak0 the Dtetut9 -0~ BOY-
thin6 difiw0nt      irmn that whioh 100 lntsnd0d by tlm LO alOtur0,
U&drhioh rotid tend t0 Prollat.0 Oil Or 0010 Or th0 w I? 0 and
dirrioalti0r     in it8   enforoannt   l* h0r~inabcwo unticmd.

           183 lupp0rt 0r ths0     prapo~iti-,      t&u r0wwiw     au-
tboriti0e  aa-0 oitodr   Sbi&.le~ 'I. rloyd0da &dopmMent Sobool
Dirtriot,  SO0 8. W. tOOr. AP .) 1691 h-Or             T. Carltan
116 Tax. 573 SO9 Y. x. lOTo- P074; Fro01* ., Tfelkor, OcunL1on.r
GM. Land ho.,        26 8. Li'. (Pad) OS7, 630 (nit    niumd)i    Wld.?
. . UIQ (Cowa. App.) 16. 'a. (#Id) 867. State . . Ea10, 96 S. W.
 (&d) lSO, ISO1 and 39 Ter. Jur. ~&&&!S??!.

             Apglylnd what has &at been &d to th0 l.ylal0tlon
whioh brou&t into lxiston00 th. haoh0r Beti?.8.8t          Syatu of
'hn~,     it la the opinion of tM Attorney hnoralQ# D0putment
that the proviriona or this ltetuta       am plain md unmbi@mw
a. qonwrm those sootlaM u&.on rhloh tlu foNIoin# q~~ti08m
er0 propPly pr&i-atad,       and t&t tha UIU Iyt be 0oMtru.d
~OOOrdlngl~. k0 edvia.,      th0wor0,     that it waethm~~lr~~t
pprpou 0r th hgi8iewa           tht tb Boardor mut001 who
0r0 oh0rS0d with tbr, wlmini#trati0n      of this Sratn &all d0al
  riaaril~ with %lAabedioi.wi0s        la slmir roa~otlr.   Bole a8d
Ld iridual oapaoiti00     in 0ll utton     nqoatin#    tbm lmlnia-
                wh -~er ;tmdorr,                  00000ai0n
                                                         a l l~M                   r o rtb
payamnt 0;dis0harg0,     in xhola 0r in w-t,    or asv or thm dad
buuiitm,    luoh payment muat   ha mad* to th0 lntu0at.d     -bar   in
&~.rron M loam .8 he Or ahe i# llir0 and Or #oWd mind, r.-
  ardloae or rheth0r ruoh &r         i# urrl0d  or #in~ie, ~10 0r
f eulo,   orthatb     or &a may harm bmenmrri~        mnd #ub0o-
quontlr divor0.d.     Suoh U. tbo .X$WWM dinotlom         oontalaud
lo the ltatuto, and t&y wt         be oarr1.d out b tbr t?UStWm.
not only bboaum they ub owndad           mo to ao, Lt boospro thor
oozutituto   aantraotual  obl190tiona lntuod into bhw.8        tha
t00ohu0    0ad th0 Stat0 Or Tosm a 1W oap0oiti00 00 wPplo~r"
and lm a ooatributor         to the      funL      or   the   systa,      unlom      lm
lmpll0d in tlu rid           qu.e4tbn      lamitted
                                             thie D.Pwt=nt,   to
tha Loglmlatonin 80 omotiq h00 tlol0t0d 00m prorldon
0r th0 cowtitution  or thi0 stm.     '%I 0n0 ia r0quir0d t0 d-
minirtar or inorv 0 r0spxuibilit~    undu  an Aot or any motion
or an Aot of tb h~lmlHwe rhioh ia void beoausa problbit0d
rr0r b000min9 a lax by th0 Oonatltutlon.
              c0ra-d    00ndeerati08.             thudore,         ha*   bw    eirrn
t-0 th0 00n0titutionOl   ph000 th110 lmpli0d, and ror r0000n0 a0
mor0 prtioularl      shown honiMrt*r,     it 10 tlm 0pinion or thi4
D0pwtmnt that l h0 #tatut0 1~ not unoonW.itutioorl        in raspeot
to UIJ or it8 opuatire     pawiaio~    nor rmdor rwlw.
              "hilo It 16 the oplnl~   of thi6 Depsrtunt  tbst
th0 knaiIt0       provided for in th10 AOt lmlona t0 tJU l0tOt0
Non. 9. Y. Brown, June 1, 1939, Pay          8



or tha lumbar to whom the mm ah.11 her. boon .llott.d             and
orad1t.d br th. trust...       of tb. System, and t&t th. hrubsnd
or wifa or thm lumber in virtu. of t& oommunit~ lawa h@s no
olaim to suoh b.n.iit*,       y.t it 1. not bmllqied that .r.ry ulti-
jet. 1s.~. or ownership or title with mspmot to theso msttms
1. n.o.r..ry    to b. d.tsrmin.d by the truat..s      . . a oondition
to their l.rN       adml.nirtration of the atfair     of th. 8yst.m.
The tnutaoa     pay safely d.81 with th. mombars upon the b.si.
or rossonablo    pr.sunpt.ion* and prim.9 rOoi0 indioia or title*.
It i. ~1.11 to boar in nfnd that th. Constitution         no wh.re doiizm.
"maw0lt~~mtat.".          It is only m.nt1on.d one tim. in tlu Oon-
stltution    and then in oonnsotlon with thr r.otlon whioh dailnea
th. ssparat. *#tat. or the wif.         .nd whloh 1. Article 15, seotlon
16, and whioh after d.ilnlng        said *stat., provides that1
                 . and laws &all b. passed more ol.srly
      dailnkg'the rights 0r the wire in nlation.as     roll
      .s to liar prop.rty (IS that hold in oorrrmon
                                                  with bar
      husband.”

             Nor la any lluntion made in ths Constitution           of the
h-band'.     lrpar.t. astat..       Qone.qu.ntly,     that  art&b   and tb
ooammity      mporty oi the rpous. .n both or ltatuto
nltion.     L!kmwiae, th0 Ordinary lOSal prWi8ptioIi vhie'g %
tlu .ii.ot    t&t    all property in eBaew:ion of a1th.r th. hwband
or rlf. *t th* time ot t& dim0 Pution of wmria#* ahall b.
prmamad to belom to the oorunltr              eatsto,    as wrll .s that
Nspotln@      the husband's oontrol ot th. oomunlty .&at. dwhg
ths 1ir.s 0r th. B ou...,         a** pur.ly or statutory eanotion.
Con.equ.ntly,     tha & girlatun      may .t any tima *mot rqulstiona
rwpaotlng oozcaunlty ..tates         by rlrtu. ot which ths oontrol
or 00rtkdn typos or oomunity          property asg be tsh         rvm~ rro8
th. hurband and be vastsd in t& wii.. With *qua1 oonrtitutionsl
libwty     of sotion,    th. Le~lslatur.    may provid. b;l law that th.
rx1at.n..    or oortaln pr.d.tsrmined       faots #hall or.st.      a pr.-
     tion of ssparet.       own.rshig in th. wir. and that sh. nay b.
"7 t with upon the be.1. of such presumption.
dsa
             Th.re are realliar   lnstanoes oi le((i.la~$on       suoh
aa just Puntionod.       On. Or the.. ha. to do with ddpOalt#         in
a sarlnga bank. Artlol* 409, R. 0. 8. 19S5, provides in .ub-
atmoe that:       When a d.posit .b.ll    bs mado br or in the name
or a foral.,     sh* thou b.i~@ or th.reait.r      beoo8ing married,
suoh deposit *hall M held for hm .xolusir.            rirJIt and benmiito,
and that it *hell b. paid, to&h.r          with int.nst      th.non,     to,
ths person in whom name the doposit shall hai. ken mdm, and
that th. reoolpt or aoqulttano.        of suoh'ferel.    shall b. a ralid
r.l.as.  and disohr#s     trm .uoh d.poait,      or any part th*r*oi,
to th. oorporatlon wherein suoh d*y&%. MS bmn made.
              An0th.r inataooe or ,tli* k+ilatur*      oraatiag suab
a pm        tion is .+tiol.    47Sb.3, R. C. 8. 1985, .s .mnd.d,
      -3
and rhlo      provides in .ubatana. that whemrer any p.raon
shell proour. the lssuano. or a pollop or lnmranoq on hie
or h.r iii.     in any legal resmrvm life in.urano.      ooapany and
shall dsslgnat.,      in writing,   ths ben.rioiary   to reoelrq tha
proowds ther.ot,       the oompany issuln(l th. polioy in tlu sb-
mono. of any notloe of adtars. olair to th. prooosda, may par
th. proo..d.     upon the death of tha inmrsd to tb. psrson .o
dosignetbd .s b.nerloia           and such payment shall disoharg.
hh. oompaql frop 011 lla3 ility        by nason   of suoh pollog.
Z+n. 9. Y. Brown, June 1, 1939, Paem 9


            Another suoh lnstono. la shown by Artiole 4682,
R. c. 3. 19e5, whioh provider in substeno. that fund8 on depb-
sLt in any bank, whsther in the nam, oi the husband or wifm,
shall b. prasumed to be the separat. propmrty of th. on0 in
whos. nams lt stnnda, rognrdlmsa of whloh 01~ mad. th. deposit,
and that unless the bunk 1s notlfisd   to the oontrary, it shall
b. gor.rllsd aooordinply in honorinr oheok. on thm SOoOUnt.
            The icragolng lllustratlons    damonstrata that th.
Lqlslatura    has with legal impunity enacted lawa whioh provide
that th. existence    or a defined status or the ulstsno.    of omr-
taln iaot8 shall have th. .rfeot to creatm a legal pmsumption
or separate ownership of property in either the husband or
wits.    The 1mRst that may be raid in this oonneotion rsspaoting
the statute under oonslderation      1s that it affords anothmr
instano.   0r such lO~lsletfon.

          ‘Jt 1s settled law that a reoltal  in a damd to a
married woman to tha erreot that the convmyanoe is ior her sep-
aratm us. end estate r.mov.8 thm prqsumptlon that ths.proprrty
oonvayed bslongs to the oonununity estate end orestes a pr..umption
that it belongs to the separate estate of the wli..    Al.80, it
is h.ld that the oiroumst’anoes ti--$uoh a oonrmyano. may lsteblish
B girt by the husband to the wei. in a ows whmn tM purahasa
prioe aotually  is paid with he oon5unity funds and the oonvmyanom
to the ali. 1s by 9 person dthmr than the husband. MoCutohmon
V. Furinton, 84 Tsx. 603, 19 S. ‘rl. 710.
           Therefore, we sdvlsm that when the trust.96      shall
have mDd. a payment of the hen&its provided for in this hot to
any baneiiolsry,   B raoalpt from suoh b.n.floiary     will opuratr
aB a disoharge   to the trustees to the extent of the amount Or
such payment rag~rdleas of his or her zarltal      status.
            Ae above stnted, however, it is th. o&lion of thla
department that the benefit.    actuarially   detmmlrisd to have
soorumd to a married member of this Systen, b.lon@s solmly
and aotuelly   and not prseumptlrely   to suoh msmb.r, and w. will
proo.ed to asslfn the reasons ior so holding.       But b&or.
doti   DO we oall attantion    to the iaot that the first queStloB
submitted to this department is innptly sttited, and that it
should a%.d rather as iollowsl
            *ore the beneiits whloh shall have b..n le-
       ally alloostsd  to a teaohmr member in tbs T.aoh.r
     ifatlrement System or Taxes 0ommunity proparty ii
     the tssoher is ~rrled?”
          This 1s deemed propmr ior the rmason that the bmns-
fit8 whloh sre returned or paid to the tmsohmr arm not th.
.ar marked oontrlbutlons    nhioh ho may havm paid into the funds
of th. Syster, but thmy oonslst of su.h an amount .S Bhall
harm b..n aotuarlally    dmt.rminrd to bm his prorats of tb
earnings from the sum total or the oontrlbutions      from all thm
teaohorB of the State when a4d.d to by the earnings from the
total of the approprietions     made by th. St&t. into the rundu
or th. System, end f.om suoh othsr souro.s as are oont.mp1et.d
by th. Aot.
   Hon. 9. M. Brom.      June 1, 1939, Pago 10



               Loosely   Ypeaking,   it may be mid         that the Tmaohsr Re-
   tirement system of Texas in a l*gal hybrid              with raspsot to it8
   oorporeta entity and ths bualnors  whloh it             has been authorisod
    and *ad*d          to 00ndu0t through tha Mdlu~or          tnmt00s ror tb
    a0l.a bOerit 0r the teaolmra or tha stat*. E0wermr, N think
   ~10 i# apparent that the damhmnt i.atur.             or tlm statut.    ia its
       .ratlvo phase* 1s a r0m or social insuranoa, whioh 14, b.
   * *ssiiimd as old ag* lnauranom snd disablllty
   "p                                                          IamuancIc fas'a~m
   to tha insured        msmbsr ln tb. r0a-8or bmaaiit. d
   lith uin e lump SIP or (1sper thm tmnu oi an tvsnf          mnu ty and *ok-
   talulu&       1x.0, mlemsuta or ordlnmy lirm imuraaoa.             Thmrm is
   this furthor essential          element,    howsvmr and that la that tbo
   5mOats or ~00~ whioh th0 stat0 rrtp. t& to tim                   IS obli(lat0d
   to appropriate into the Treasury or tlm 8y.t.m .hall bs aqua1
   to the total       payumnts of all the taaohmr membora, and also that
   ror tlm purpose of oreaniziag            tha System snd matabliahing *n
   orrioa,      the Lo~lslatur*     apprupriated tha M or #E6,000.00.
   Suoh-sum, thelriore,         is tha original     or starting oapital or tb’
   organirstion.        and the subsmquant and adcltional       ap mzon9         .-
   by the Stste and ths indlvldual            paymoats udm by ok
   t*aohur *imply add to the Oapital of ths SyBtem ti OMMB
     t - not the tmaohara - to makm monmy, by manna or whioh tha
   kn silt8      aOtrUl%ally det.r8i.n.d       as to amount8 are lr*ntualLy
   upon ltstmd aant~enoias~psid              to th8 mo&W* or to tbir
   oat~tr. Ragarded as an indireot                 ~108, ths8 b-ii*,
   bmlng elfta,       satisfy   ths Gonstitut r on*1 prwbrion whloh da-
   rfiu8     tha sFperat* **tat* or th* wit0 by d**&aring that w*ny
     roporty, both real and por*onal or the wirm, mmd or olalmd
   t y her befor* marriage and that aoquirmd afterward* by lit
   devisa or de.-,            shall k bar omparstm propbrty."         &iid
  '16, snotioq       15.
                Thi. provision wa# in00 oratmd into tha Conatitu-
   tlon *s s nhleld oi proteotlon        to =i he wirm  and whil8 it
  ,ruo*e**rlly     limits                 **tat* to ihow proportia*
 'which us *oquired                +hm l*v*ral *ourom* dmri80d in
J th. Oolutltutlon.                            has not rro#ved .nd .hould
   no trqo*ir* a narrow eonatruotion,          lspmoially a ar*opaot*
                            Any kind or propmrty whoam inoi tion of
                          by whatever r0m it may t.k. snd tv wlmt-
    mvmr.ot ot the donor the Sift 1s indiostmd. lstisr&e# blrr,
   Colutitution,      end vasta thm~titlm thanto in hmr so *rati"-
   mstmta, wbthar the donor is tlu husband or some ot k r pmraon.
   As b&men the husband and wifm, th* oourts harm in a varimty
   of **sms upheld the rlf*'s       tltlm Wn ba**d upon (~1          1l.d
   girt  rr0r   th0 husband.    Thi* ~*'*spaaislly     trus whmnYe
                                                                 t      ln-
   dlol* of title      appeers to ba already in hmr smparatm *stat&
               It abould be berm notmd that the word "aoqulred"
   as u.sd in th. above saotlon of tlu Corutltutlon        BY~U. tin
   inomption or the title    to t&m property.   As appl1.d to thm
   subjeot undar dlsoussion,     t&niorm.   it 1~811s that   Ft the
   x-lrmb&or* marrlaEe bsaeu s nmbmr or tbs Taaober &tlnunt
   Syatmm. that iaat alon* d*tmaMn*s thm atatua or tba belurita
   thmraiu *s being in her **parat* mrtatm.      liar subs*qumnt marrlago
   w0rrld 00t arre0t that titi0.     Thm law a8 to thl. matt.r 1. well
   ssttled  .-and requlrea no fUrthor dlsousslon    or citation    oi
   authori~ims.
Ron. s. Y. Brown. Jut20 1, 1939, Page 11



            Rena., the prinoipal    qu.stion to ba dstermlmd and
the on. whioh has S1v.n thir DapUtreirt .0111)00aOern i* that
reapootlag the ohareotar or Pltla whloh a rsrr1.d WM ao-
qulrea to bwmf1t.s in ths Twoher Rotiremnt. S,#tem, rhon
during marriage aha beoomea, for the flrot the,            wnmbar of
that s,H.on.     Tha prlmry souroea Of the fund8 from whloh
the bsnoilta or lnsurenoa are to be pnld to the unborr of thlm
Systw hare already been noted, an4 the, oon~tltut.            . rtorfn1
oonrlderotlon    In d~tsrmlnlng the nature and oharaoter of title
as roopoote mob bemilts.        Ii to these   oon8iderstion~,      a girt
ix-08 the husband la required to oomplste title         In the membu
who la l aurled     vo98n to the raBpaotlra bonaflt# allooatod to
lur, we think mob girt will       nsom.sarily  be Inplied.      Whnn a
married wmn bsoomea 8 teeohar In the mohoola of Texas, and
srpeolall,    If sh. oontlnuos to tonoh for en, length of tlm,
the law oon~lderr that It 1s by ths oonumt,         oxprom or lmplled,
oi the huabaad.     It r0iiow8 as a natural oon*oqu*noo that tha
humband knew or by low la oharged rlth thn kaorlwlgo thnt a



an    prim iaoia rested in her oeparato eatate by the very tmmn
or   the law. Aa to them oonditloIm of the wl?0'0 mplomnt
 as a twoher.    a huaband ma,, if ho will,   at tha propor tiu,
obdaot but lmoklng suoh obJeotlon,      ho, by lmplloatlon   of law,
oonmmta     that his sriieso long ae me reralna auoh teaohm        8ay
oontrlbute monthly B small pwoentago oi tmr earnin@ aa ior
her sapareto uaa and benailt to the Toaohsr RatirUnt          Syator.
Oifta thun eH.ablishrd    by hplioatlon    of 1s~ fro8 t&u hruband
to the wlr+r hem frequently reoelred the mnotlon or thr oourt#
In llnllar lltuatlona.     Saylor v. Saylor, 20 S. R. (g4) gSgi
Hellott 7. Price, 95 Tax. 160, 66 S. W. 51,541 Daggott v.
ilorshrm, g64 S. H. (C. A.) 180; Dorfty v. Dorlt,,       70 S. W. 6?111,
Aff. 96 Tax. 618, 71 S. K. 950; Brown v. Fore (Oo& App.) lg
S. '8. (ed) 114; Teams v. ?alrohlld      (Ca. App.) 16 9. !U. (ed)
585 6891 Sorenson v, City Rat'1 Bank, lS1 Tax. 496, 40 9. W.
(2dj 617; 23 Tox. Jur- pp.68-74.
             "Then is no llmltatlon     whatarm upon the
     aeparots eatate thus noquirod aa to thm marea
     or the donation. It 16 only requimd          nudor the
     gorural prlnolple      that than ba an lthorlm6
     donor and (I ooupetmt doan - In other word@, a
     gift.     Nolther Is thon any lialtation       rhnt-
     l7.r aa to the oheraotor of pro lrt, that YJ be
     thtu dormtod. It 8ny oomlmt         0 s roti property,
     poraonal property or fixed bxowrt,'; of ohoaw In
     poosouion      or in aotlon. It ry ocumiat of any-
     thing reoopnfzcd     by law am propezty or @ pro rty           .
     right.     Th0  g ir t
                          8a yb o lr p nr r or i8g d io rdy t Roy
     be by pro1      or in w'rltlag~ it uy     b lltlur inter
     rlror or 08um Portia.         Whenavor tha tranuotion
     8oots thr general requlmmntm oi Zm aa to giita
           . and the donm 18 a married penon, the sub-
     ;& matter oi 8 gift baoolua at onoe (I part of
     hig (or her) #sparate wtata."          65 Tax. Jar. p. 6g
     aa!! authorities    oitod In tha notom.
      Hon. 5. Y. Erown, Juno 1, 1939, Pa60 1S



            And 00 applIoabl.     to .ith r th&huObOnd or th. WE.,
absent iraud. ..lth.r    may donOt. to t!l. other         . portion or the
oozmunit, funds to b. 1.6.11        lamsted-ror       thm soparata UL).0.
on. or tha other   apouse,   or t 0th.     23 Tax. hr. 9~.156-16_.
                                                                       9
            With nspaot,    th.awfor.,     to . h\uband who i. . mw&.r
of th. T.aoh.r R.tIr.mwIt Syrt.m, t.h.n ia no tcoubl. in d.t.r-
ninin(l that the bonefit.    th*t .r. .llooutod          and payabl. to him,
. . prorldod in thl. law, oon.tItuto.         his 0BpOr.t. prOmrtY.
In .dd:tion   to what ha. .lrr.dy      b*.n raid,      th* prIBolpl*.      Of
law .r* hen .ppllo.bl*,      whloh her. gororard th. oourt~ in hold-
in# that th. pr.o..ds     oi llf.   iMq%nO. .O'XUiE& from pOl%Oi..
t.k*n out by tha hu.band and pa)rbl. to hi. .rtOt. b.lon6 to
hi0 l.pOrOt. ertnta,     notwIth.tOndiq       the  preattma       hat. b.en
paid fro8 oomunity iuadi.         It la not n.oema.8 Do lxt*nd
thlr opinion to plr. th. r.O.cw .O.i@.d              by Tht l soart      in 00~
ing to that oonolu.Ion.       It ia wri0i.at         to 00, that oh. law
h.. thw boon daolared by tlu Supmnr Oourt of thla Stats.
Xmtin v, YoA.lli.t.r,     94 T.x. 869, 63 5. W. 6948 y.In v, F.I&
08 8. w. (Xd) 1896 (?‘rIt:.oi wror        didmod))          Jorua   T. Jonas,
166 9. 7. (C. A.) 2661 WhIt.O.11. . . BOrthw.st.rn Mutual Life
In.ur.noe Co., 188 S. iy. 96, Air. REl S. VI. 6051 Eatoh . .
Eatoh. SO 9. W. 411 (Writ of error reiumd).
          90w or th.0. oaa.0 01.0 aunouu~. th. dootrin.,        whloh
IO 0.ttl.d  1.w in thI0 *tat. th.t tha di..olution      of th. Mr-
da&o by diroroo doas not afiaot   ruoh 0. *rat. IntuaW of tha
Opou.. in the polioy of InOurOno., and 0 P00 th.t after th.
divoro.. n.ithor .Pous. h.a an, Inrurabl. lit.     Intrr..t   in the
iii0 0r tam other.
           With rospaot to tha prori.Ion       of th* Aot whloh d*ol.r*.
thOt a m08b.r whil. lIrln(! a.7 appoint in writin a person tu..
reodre at tin death of tha aarber thr relidw 0f hi. or her
bwwflt.,   wbathmr called aRiturn*d Oontributlonrm,            q*timnt
Bsnorit.* or “Annuity”. It 1. to b. not.d th.t ruoh .ppOinwnt
doea not glra to tha nppointaeany preamt           intorah      in mob bone-
iit* &win@ the im       or tha 888b.r.     k to .uoh .9 old**           th*
titl* to luo hrmlduo     doe. not v..t ab.olutrly        unt 111 the d*eth
of th* 8uber.    If ruoh an .ppoIntwnt       I. m.d* bowror,          .nd
it la not .ub.*qu*ntly    r*rok.d by tha mabw,         it would lntltl*
thr appoiatw to r r o eim   lioh neldw      of tha m&bmr’. baoiita
for the re..on that thl. Aot .p.olfioally        .o pr.vld...       In thl.‘
Napoot W statute is lldlar           to the proriaiona uruall~ oon-
tainad in ordinary lif*    Inmr.no* poliol~s.rhioh .uthori..
the inrursd to .ppoint,    in writin6!, . .ub.tituto       b*n*floi*ry.
Suoh UI lppoInta.nt,   . . prorldod ior ln thlr Aat, it i8 boliwod,
my be r*o.l1@6 or rsrokad by the mabrr.
          It lhOuld b. .dd.d that .O auoh of th.0. ban.fit.
a0 th. A.t prwides !say p..s to th. **tat. Oi thn urkr      upon
his or her d.sth I. en inh.ritrbl.    **tat., and wig in.4   b.
dispO..d Or by th. Will of tb. urbrr.
            Th.r.lor..  subjrot to th. dOfInItlOn of tbr term
00 1ndIo.t.d    in thlr opinion, th. 0nOw.r to your ilrrt  qumtion
I., t&t    thl* pro *rty doe. .ot belong to the oomunlty **tat*,
but that it doa. & lone to th. a.psrat.    *stat. of th. t.aoh.r.
Ion. 8. Y. Brown, June 1, 1959, P*m 13



             In *nsw*r to your waoond qus*8lon, you at*
.drl..d   tbt the hunb.84 or Wit. U, SO .~.olf,    In
writing.
            7%. auawr to tbo third qwatloa       lm; The
huead    or wirov-uT~~a~~88y          b0, ir antiti~d ho 00
8uoh~~of-~ltroontrlbutlon.     or rather .o munh oi 8b
fua d0  lotuari*ll~
          ,            d~t~aLd     l8 ia in l00ord4~~0with
the 8p00irio prori*lona     80ntaL.a in saoti0n 6 of *hia
AOt. .and th* other lpou** hD no inkrO*t       in th0 mm,
            The snwar to the rourth queetion        181   A
divoroo   would not altsr the rituetion.
                               Tours rsr,   truly




                 This opinion haa bbon oon*ldbrod in
*o*f*r*B**,   approved. *nd ordered rsoordod.

                               --IL.---
                                OERALDF. MAWH
                                   GEtfERALOF TBXAB
                            ATTORWES